 



Exhibit 10.2
LIBERTY GLOBAL, INC.
SENIOR EXECUTIVE
PERFORMANCE INCENTIVE PLAN
(As Amended and Restated Effective May 2, 2007)
ARTICLE I
GENERAL
Section 1.1 Purpose.
     The purpose of the Liberty Global, Inc. Senior Executive Performance
Incentive Plan (the “Plan”) is to benefit and advance the interests of the
Company and its stockholders by providing performance-based incentives to
selected executive officers of the Company, its subsidiaries and divisions that
are designed to foster the following goals: (a) focus the senior executive team
upon achieving superior operating performance; (b) supplement the equity awards
currently held by the members of the senior executive team and (c) ensure
stability of the senior executive team by providing a five-year retention
incentive.
     The Plan was originally adopted on February 26, 2007 pursuant to Article X
of the Liberty Global, Inc. 2005 Incentive Plan (the “LGI Incentive Plan”). The
Plan is hereby amended and restated effective May 2, 2007 to comply with certain
requirements imposed by final Treasury Regulations issued pursuant to
Section 409A of the Code (“Section 409A”) and to clarify certain provisions of
the Plan. Awards made hereunder shall constitute Performance Awards within the
meaning of the LGI Incentive Plan and are intended to be granted and
administered in a manner designed to preserve the deductibility of the
compensation resulting from such award in accordance with Section 162(m) of the
Code.
Section 1.2 Definitions.
     Capitalized terms not defined in this Plan have the meanings ascribed
thereto in the LGI Incentive Plan. Certain terms used herein have definitions
given to them in the first place in which they are used. In addition, the
following terms have the following meanings:
     “Annual Performance Rating” means the performance rating ranging from 1
(unsatisfactory) to 5 (outstanding) received by a Participant from his or her
supervisor or, in the case of the Chief Executive Officer, the Committee during
the Company’s Annual Performance Review Process. The performance rating received
by a Participant who is an executive officer of the Company, other than the
Chief Executive Officer, will be subject to review and approval by the
Committee.

 



--------------------------------------------------------------------------------



 



     “Approved Transaction” means any transaction in which the Board (or, if
approval of the Board is not required as a matter of law, the stockholders of
the Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the common stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation or binding share exchange to which the Company is a party as a
result of which the persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company.
     “Board Change” means, during any period of two consecutive years,
individuals who at the beginning of such period constituted the entire Board
cease for any reason to constitute a majority thereof unless the election, or
the nomination for election, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.
     “Cause” for termination of a Participant’s employment with the Company or a
Subsidiary of the Company prior to an Approved Transaction, Board Change or
Control Purchase, has the meaning ascribed thereto in the applicable
Participant’s employment agreement or, in the absence thereof, shall include
each of the following, without limitation, insubordination, dishonesty,
incompetence, moral turpitude, other misconduct of any kind or the refusal by
the Participant to perform his or her duties and responsibilities for any reason
other than illness or incapacity. After an Approved Transaction, Board Change or
Control Purchase, “Cause” for termination of employment shall mean only a felony
conviction for fraud, misappropriation or embezzlement.
     “Committee” means the Compensation Committee of the Board and any successor
thereto.
     “Company” means Liberty Global, Inc., a Delaware corporation, and any
successor thereto.
     “Control Purchase” means any transaction (or series of related
transactions) in which any person (as such term is defined in Sections 13(d)(3)
and 14(d)(2) of the Exchange Act), corporation or other entity (other than the
Company, any Subsidiary of the Company or any employee benefit plan sponsored by
the Company or any Subsidiary of the Company) shall become the "beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company

-2-



--------------------------------------------------------------------------------



 



representing 20% or more of the combined voting power of the then outstanding
securities of the Company ordinarily (and apart from the rights accruing under
special circumstances) having the right to vote in the election of directors
(calculated as provided in Rule 13d-3(d) under the Exchange Act in the case of
rights to acquire the Company’s securities), other than in a transaction (or
series of related transactions) approved by the Board. For purposes of this
definition, "Exempt Person” means each of (a) the Chairman of the Board, the
President and each of the directors of the Company as of June 15, 2005, and
(b) the respective family members, estates and heirs of each of the persons
referred to in clause (a) above and any trust or other investment vehicle for
the primary benefit of any of such persons or their respective family members or
heirs. As used with respect to any person, the term "family member” means the
spouse, siblings and lineal descendants of such person.
     “Discount Rate” means a rate equal to the U.S. Federal statutory short-term
rate or mid-term rate, as applicable for a debt instrument of equivalent
duration, each as defined in Section 1274(d) of the Code and found in the
applicable month’s Revenue Ruling published in the Internal Revenue Bulletin.
     “Earned Award” means the amount of the Award, not in excess of his or her
Maximum Award, that following the completion of the Performance Period a
Participant is determined in accordance with Section 2.2 to be eligible to
receive, subject to reduction, forfeiture or acceleration during the Service
Period in accordance with Section 3.3 and Article IV, as applicable.
     “Good Reason” for a Participant to resign from his or her employment with
the Company and its Subsidiaries means that any of the following occurs, is not
consented to by such Participant and, except for purposes of Section 4.3(b), is
not the result of such Participant’s poor performance:
     (i) any material diminution in the Participant’s base compensation;
     (ii) the material diminution of the Participant’s official position or
authority, but excluding isolated or inadvertent action not taken in bad faith
that is remedied promptly after notice; or
     (iii) the Company requires the Participant to relocate his/her principal
business office to a different country.
     For a Participant’s Termination of Employment to constitute resignation for
Good Reason, the Participant must notify the Committee in writing within 30 days
of the occurrence of such event that Good Reason exists for resignation, the
Company must not have taken corrective action within 60 days after such notice
is given so that Good Reason for resignation ceases to exist, and the
Participant must terminate his or her employment with the Company and its
Subsidiaries within six months after such notice is given or such longer period
(but in any event not to exceed two years following the initial occurrence of
such event) as may be required by the provisions of any employment

-3-



--------------------------------------------------------------------------------



 



agreement or other contract or arrangement with the Company or its Subsidiaries
to which such Participant is a party.
     “Maximum Award” means the maximum amount of the Award that a Participant
will be eligible to receive subject to the terms and conditions of the Plan as
established by the Committee for each Participant.
     “NEO” means the Company’s Chief Executive Officer and each other
Participant who is one of the five most highly compensated executive officers of
the Company other than the Chief Executive Officer, at the end of the
Performance Period or at such other date as is specified herein.
     “OCF” for any year of any entity or business means revenue less operating,
selling, general and administrative expenses (excluding stock-based
compensation, depreciation and amortization, impairment charges and
restructuring charges or credits, and gains and losses on the disposition of
long-lived assets) of such entity or business for such year on a consolidated or
combined basis as applicable. If as a result of changes in U.S. GAAP affecting
financial statements of the Company for any year included in the Performance
Period, the Company revises its definition of operating cash flow for external
reporting purposes, then the definition of OCF herein will be automatically
amended for all purposes of this Plan to incorporate such changes. By way of
example, if U.S. GAAP were to be changed such that direct acquisition costs were
required to be expensed as incurred, as currently contemplated by the Financial
Accounting Standards Board’s Business Combination project, such costs would be
excluded in calculating OCF.
     “Participant” shall mean those executive officers of the Company, its
subsidiaries and divisions as the Committee shall designate to participate in
the Plan.
     “Performance Period” means the period from January 1, 2007 through
December 31, 2008.
     “Regulations” means the rules and regulations under the Code or a specified
section of the Code, as applicable.
     “Series A Common Stock” means the Series A common stock, par value $.01 per
share, of the Company.
     “Series C Common Stock” means the Series C common stock, par value $.01 per
share, of the Company.
     “Service Period” means the period from January 1, 2009 through December 31,
2011.
     “Termination of Employment” means the applicable Participant has ceased
employment with the Company and its Subsidiaries for any reason. Whether any
leave of absence constitutes a Termination of Employment will be determined by
the Committee

-4-



--------------------------------------------------------------------------------



 



subject to Section 11.12(c) of the LGI Incentive Plan. Transfers of employment
among the Company and its Subsidiaries shall not be considered a Termination of
Employment.
     “U.S. GAAP” means generally accepted accounting principles applicable to
the Company as in effect from time.
Section 1.3 Administration.
     The Committee shall administer this Plan. All Committee decisions shall be
binding and conclusive on Participants. Subject to the express terms of this
Plan and the requirements of Section 162(m) of the Code and the Regulations
applicable to qualified performance-based compensation for the NEOs, the
Committee shall have the authority to:
     (a) Select the Participants;
     (b) Determine the Maximum Award for each Participant;
     (c) Determine whether the performance objectives have been achieved and the
level of achievement;
     (d) Determine the amount of the Earned Award for each Participant and the
method or methods of payment; and
     (e) Establish, amend and rescind policies and procedures to administer the
Plan from time to time; interpret the Plan and make all necessary or advisable
decisions with respect to the Plan.
     Decisions made by the Committee in the exercise of its discretion hereunder
may vary by Participant.
ARTICLE II
AWARDS
Section 2.1 Limitation on Awards.
     The aggregate amount of the Maximum Awards allocated to Participants under
the Plan shall not exceed $313.5 million. Participants in the Plan will not be
eligible for grants of equity Awards under the LGI Incentive Plan during the
Performance Period, but will continue to be eligible for grants of annual Cash
Awards under the LGI Incentive Plan subject to the limits specified in
Section 4.1 of the LGI Incentive Plan on Cash Awards. Notwithstanding the
foregoing, the Committee may in its discretion grant an equity Award to a
Participant whose employment by the Company and its Subsidiaries first commences
after January 1, 2007, in connection with and as an inducement to such
employment.

-5-



--------------------------------------------------------------------------------



 



Section 2.2 Performance Objectives.
     (a) Base Objectives. Subject to the other provisions of this Plan, for a
Participant to earn any portion of his or her Maximum Award, 2008 Adjusted OCF
as compared to 2006 Adjusted OCF must yield a compound annual growth rate over
the two-year Performance Period (“OCF CAGR”) of no less than 12% and, with
respect to any Participant other than an NEO, the Participant must not have
received an Annual Performance Rating of less than 3.0 for any year during the
Performance Period (the “Base Objectives” or “Base Objective”, as applicable).
     (b) Calculation of Earned Award.
          (i) Subject to the other provisions of this Plan, including, without
limitation, Section 2.2(d), if the Base Objectives are met for a Participant
other than an NEO, then the amount of the Earned Award of such Participant will
initially be determined by multiplying his or her Maximum Award by the
applicable percentage (“AP”) determined in accordance with the table below (with
the AP for OCF CAGRs in between the OCF CAGRs shown in the table determined by
interpolation):

      OCF CAGR   AP
17%
  100%
16%
  95%
15%
  80%
14%
  65%
13%
  55%
12%
  50%

     Notwithstanding the foregoing, the Committee may in its discretion reduce
the amount of the Earned Award initially so determined for any Participant who
received less than a 4.0 Annual Performance Rating for any year in the
Performance Period.
          (ii) Subject to the other provisions of this Plan, if the Base
Objective is met for an NEO, the amount of the Earned Award of such NEO will be
100% of his or her Maximum Award or such lower percentage thereof as the
Committee may determine in its sole discretion, taking into account the OCF CAGR
achieved and such other factors as the Committee deems relevant (including the
provisions of Section 2.2(d)), but not below the AP applied generally to the
Maximum Awards of other Participants who received Annual Performance Ratings of
4.0 or better for each year in the Performance Period except in the case of an
NEO who received less than a 4.0 Annual Performance Rating for any year in the
Performance Period. Notwithstanding the foregoing, the Committee may, in its
discretion, reduce the percentage of such NEO’s Maximum Award that would
otherwise be earned to zero if the Annual Performance Rating received by such
NEO for any year during the Performance Period was less than 3.0.
     (c) 2006/2008 Adjusted OCF. In determining 2006 Adjusted OCF and 2008
Adjusted OCF, the Company’s OCF for the year ended December 31, 2006 (“2006

-6-



--------------------------------------------------------------------------------



 



OCF”) and for the year ended December 31, 2008 (“2008 OCF”) will be adjusted as
provided below:
          (i) The same foreign currency exchange rates will be applied in each
year in converting revenue and expenses denominated in foreign currencies to
U.S. dollars.
          (ii) In the event of changes in U.S. GAAP accounting principles during
the Performance Period that are not otherwise taken into account in the
definition of OCF in Section 1.2, appropriate adjustments will be made to 2006
OCF for comparability with the principles applied to the determination of 2008
OCF.
          (iii) Subject to the remaining provisions of this Section 2.2(c), 2006
OCF will be adjusted for acquisitions (including changes in ownership that
result in consolidation of an entity for financial reporting purposes) of
entities or businesses (each, an “acquired entity”) that were or are first
reflected in the Company’s OCF in 2006 or 2007 (other than Excluded
Acquisitions, as defined below) to include the 2006 pre-acquisition OCF of such
acquired entity (translated into U.S. dollars in accordance with clause
(i) above) to the same extent that the 2008 post-acquisition OCF of such
acquired entity is included in 2008 OCF and otherwise on the same basis as the
Company currently rebases OCF for public disclosure purposes. Notwithstanding
the foregoing, if the acquired entity has estimated OCF of less than $1 million
for the 12-month period prior to the acquisition and the Company has been unable
to obtain reliable historical financial information of such acquired entity for
purposes of the 2006 OCF adjustment after reasonable efforts, then no
adjustments to 2006 OCF will be made for such acquisition. To the extent
significant, the OCF obtained from the historical financial information of an
acquired entity for purposes of adjusting 2006 OCF will be adjusted for the
effects of purchase accounting or other adjustments to conform to U.S. GAAP or
correct errors in the pre-acquisition financial statements.
          (iv) 2006 OCF and 2008 OCF will be adjusted, as applicable and without
duplication, to eliminate amounts attributable to (x) the Company’s consolidated
broadband operations in Belgium and (y) entities or businesses disposed of
during the Performance Period (including changes in ownership that result in
deconsolidation of an entity for financial reporting purposes). For purposes of
determining the amounts to be eliminated in the case of clause (x), the
guidelines approved by the Committee will be followed. The adjustments pursuant
to clause (y) will be made on the same basis as the Company currently rebases
OCF for dispositions for public disclosure purposes, unless the Company’s
consolidated financial statements for the relevant year have been restated to
reflect such disposed entity or business as discontinued operations.
          (v) 2008 OCF will also be adjusted (without duplication) to eliminate
the estimated amounts attributable to (x) any acquired entity whose OCF is first
reflected in 2008 OCF and (y) any acquired entity that is an Excluded
Acquisition. For purposes of determining the estimated amounts to be eliminated
from 2008 OCF pursuant to this clause (v), the guidelines approved by the
Committee will be followed.

-7-



--------------------------------------------------------------------------------



 



          (vi) “Excluded Acquisitions” for purposes of this Section 2.2 means
(A) any acquired entity the primary operations of which consist of the provision
of broadband services in a country in which the Company has consolidated
broadband operations at December 31, 2006 if such acquired entity’s OCF is more
than 85% of the combined pro-forma OCF of such acquired entity and the Company’s
existing broadband operations in such country, (B) an acquired entity whose
primary operations are in a country in which the Company does not have
consolidated broadband operations at December 31, 2006, provided, however, that
if such acquired entity’s primary operations consist of the provision of
programming channels or services (whether owned or represented) to distributors
(whether such distributors are third parties or related parties) and the Company
has consolidated programming operations in such country at December 31, 2006,
then such acquired entity will not be an Excluded Acquisition pursuant to this
clause (B), and (C) any acquired entity the primary operations of which are
neither the provision of broadband services, nor the provision of programming
channels or services to distributors. “Broadband” services or operations for
purposes hereof include the ownership or operation of one or more of a cable
system; a multi-channel, multi-point microwave distribution system; a
direct-to-home satellite distribution system; a DSL, ADSL, xDSL or equivalent
system; a fiber-to-the-home system; or a WiMax or other wireless broadband
system.
          (vii) If the Base Objective has been achieved, then to the extent
consistent with the requirements of Section 162(m), the Committee will have the
discretion in determining the OCF CAGR that has been achieved to modify the
methods specified above for adjusting 2006 OCF and 2008 OCF for acquisitions and
Excluded Acquisitions and to make such other adjustments to 2006 OCF or 2008 OCF
as it deems appropriate for the occurrence of unusual or extraordinary events
that in the Committee’s judgment have had the effect of distorting the OCF CAGR.
     (d) Additional Objectives. With respect to any Excluded Acquisition, the
Committee and the Company’s Chief Executive Officer may agree to performance
objectives that must be achieved with respect to the acquired entity for
purposes of determining the percentage of the Maximum Award that has been earned
by each Participant other than an NEO, and that may be considered in the
discretion of the Committee for purposes of determining the Earned Award of an
NEO under Section 2.2(b)(ii). Such performance objectives will be in addition
to, and not in lieu of, the Base Objectives and the requirements specified in
Section 2.2(b). Such additional performance objectives may have the effect of
reducing, but may not have the effect of increasing, the percentage of the
Maximum Award that would have been earned in accordance with Section 2.2(b) in
the absence of such additional performance objectives. Further, such additional
performance objectives will not affect the determination of whether the Base
Objectives have been achieved, which determination shall be made solely in
accordance with Section 2.2(a).

-8-



--------------------------------------------------------------------------------



 



2.3 Certification of Achievement.
     Prior to making any payment with respect to an Earned Award, the Committee
shall certify that the Base Objectives and other performance requirements set
forth in or established pursuant to Section 2.2 for determination of the amount
of the Earned Award have been met in the manner required for qualified
performance-based compensation within the meaning of Section 162(m) of the Code
and the Regulations. The Committee may, but shall not be obligated to, engage an
independent accounting firm to perform agreed upon procedures to verify the
calculation of 2006 Adjusted OCF, 2008 Adjusted OCF and the resulting OCF CAGR
and any additional quantifiable performance objectives that may be established
with respect to Excluded Acquisitions.
ARTICLE III
TIMING AND METHOD OF PAYMENT
Section 3.1 Method of Payment of Earned Awards.
     The amount of a Participant’s Earned Award may be paid in (i) cash,
(ii) shares of Series A Common Stock and Series C Common Stock (“Unrestricted
Plan Shares”), (iii) an Award of Restricted Shares of Series A Common Stock and
Series C Common Stock (“Restricted Plan Shares”), which may be in the form of
restricted share units until the shares covered thereby vest and are issued, or
(iv) any combination of the foregoing, as the Committee may elect from time to
time. The Committee’s exercise of its discretion with respect to the method or
methods of payment may vary by Participant. To the extent cash is elected at any
time as the payment method, such election shall be limited as necessary so that
the amount of cash paid to a Participant during any calendar year with respect
to his or her Earned Award and any other Cash Awards of such Participant under
the LGI Incentive Plan does not exceed the limits specified in Section 4.1 of
the LGI Incentive Plan. If Unrestricted Plan Shares or Restricted Plan Shares
are elected at any time as the payment method, (x) the Unrestricted Plan Shares
or Restricted Plan Shares so awarded to any Participant shall be allocated
between Series A Common Stock and Series C Common Stock in as nearly as
practicable the same proportion as the outstanding shares of Series A Common
Stock and Series C Common Stock reflected in the Company’s most recently filed
periodic report with the Securities and Exchange Commission, and (y) such
election shall be limited as necessary so that the Unrestricted Plan Shares and
Restricted Plan Shares so awarded to any Participant, together with any other
Awards to the same Participant under the LGI Incentive Plan in the same calendar
year, shall not exceed the limits specified in Section 4.1 of the LGI Incentive
Plan. In the event that the limits of Section 4.1 of the LGI Incentive Plan
would be exceeded as the result of the occurrence of any acceleration event
referred to in Article IV hereof and cannot be satisfied by election of a
different combination of payment methods to the extent permitted by Article IV,
then payment of the excess amount shall be deferred to the first business day of
the following calendar year.

-9-



--------------------------------------------------------------------------------



 



Section 3.2 Timing of Payments.
     Subject to the remaining provisions of this Section 3.2 and the provisions
of Section 3.3 and Article IV, a Participant’s Earned Award will be payable in
six equal semi-annual installments of the amount of the Earned Award on each
March 31 and September 30, commencing March 31, 2009 and ending September 30,
2011 (each, a “Payment Date”). If any portion of the amount payable on a Payment
Date is to be paid in Unrestricted Plan Shares, the number of whole shares
issuable (and the amount of cash payable in lieu of any fractional shares) shall
be determined on the basis of the Fair Market Value of the applicable series of
Common Stock on such Payment Date. The Committee may elect prior to the initial
Payment Date or any Payment Date thereafter to grant Restricted Plan Shares for
all or any portion of the Earned Award or the unpaid balance thereof, as
applicable. Any portion of the Earned Award for which Restricted Plan Shares are
granted will reduce the amount of the remaining semi-annual installment payments
on an equal pro rata basis. The number of whole Restricted Plan Shares to be
granted (and the amount of cash payable in lieu of any fractional shares) will
be determined on the basis of the Fair Market Value of a share of the applicable
series of Common Stock on the date of the Committee’s determination to grant
Restricted Plan Shares for all or a specified portion of such Participant’s
Earned Award, or on such other basis as the Committee may determine. Restricted
Plan Shares so granted will vest in equal semi-annual installments on each
Payment Date during the remainder of the Service Period, commencing with the
first such date following the grant of Restricted Plan Shares (each such date
being a Vesting Date within the meaning of the LGI Incentive Plan), subject to
Section 3.3 and Article IV.
Section 3.3 Reduction of Earned Award during Service Period.
     Notwithstanding any other provision of this Plan to the contrary, if a
Participant receives less than a 3.0 Annual Performance Rating for any year in
the Service Period, then the Committee may in its discretion reduce the amount
of such Participant’s Earned Award that remains unpaid or unvested at the date
the Committee exercises such discretion (the “Unpaid Balance”) by such amount
(the “Forfeited Amount”), not in excess of fifty percent (50%) of the Unpaid
Balance, as the Committee shall determine; provided that the Committee may only
exercise such discretion prior to the occurrence of an Approved Transaction,
Board Change or Control Purchase. If the Committee exercises its discretion to
reduce the Unpaid Balance of a Participant’s Earned Award, then, unless the
Committee otherwise determines, the Forfeited Amount shall be allocated to the
forfeiture of unvested Restricted Plan Shares and unpaid installments of such
Participant’s Earned Award as follows: (a) the Forfeited Amount will be
apportioned between such Participant’s unvested Restricted Plan Shares, on the
one hand, and the aggregate amount of unpaid installments, on the other hand, in
the same proportion as each represents of the Unpaid Balance; (b) that number of
unvested Restricted Plan Shares the aggregate value of which equals the portion
of the Forfeited Amount allocated to such Participant’s unvested Restricted Plan
Shares, will be forfeited immediately, with such forfeiture applied to the pro
rata reduction of the number of unvested Restricted Plan Shares eligible for
vesting on each Vesting Date thereafter; and

-10-



--------------------------------------------------------------------------------



 



(c) the portion of the Forfeited Amount allocated to the unpaid installments of
such Participant’s Earned Award will be applied to reduce the amount of each
such unpaid installment pro rata. For purposes of the foregoing, the unvested
Restricted Plan Shares shall be valued using the same price per share as was
used to value such shares when the Award of Restricted Plan Shares was
originally granted.
ARTICLE IV
FORFEITURE; ACCELERATION
Section 4.1 Termination, Death or Disability during Performance Period.
     Subject to the remaining provisions of this Article IV and to Article V, in
the event of Termination of Employment at any time during the Performance
Period, the applicable Participant shall thereupon cease to be a Participant in
this Plan and forfeit any rights hereunder, except as indicated below:
     (a) If the Termination of Employment occurs after June 30, 2007 and is due
to death, then provided that the Participant’s Annual Performance Rating for any
full year, if any, of the Performance Period prior to Termination of Employment
was not less than 3.0, the Participant or his or her estate will be entitled to
an amount equal to a pro rata portion of his or her Maximum Award based on the
number of full days the Participant was an employee during the Performance
Period, discounted to the present value thereof on the date payment is made. In
calculating the discounted payment, the prorated portion of the Maximum Award
will be deemed to have been payable in equal installments on each Payment Date
during the Service Period and each such installment shall be discounted to the
actual date of payment at the applicable Discount Rate. Such discounted prorated
amount will be paid in a lump sum on March 15 of the calendar year immediately
following the date of death, in cash, Unrestricted Plan Shares (valued at the
Fair Market Value of a share of the applicable series of Common Stock on the
date of payment) or a combination thereof as the Committee may determine.
     (b) If the Termination of Employment occurs after June 30, 2007 and prior
to January 1, 2008 and is due to Disability, then provided that the
Participant’s most recent Annual Performance Rating prior to termination of
employment was not less than 3.0, the Participant will retain the right to earn
a pro rata portion of his or her Maximum Award. The amount of such Participant’s
Earned Award will be calculated in accordance with Section 2.2 with the
adjustments specified in the following sentence (the “Adjusted Earned Award”),
and will be prorated based on the number of full days the Participant was an
employee during the Performance Period. For purposes of calculating the Adjusted
Earned Award, the OCF CAGR will be the annual growth rate determined, as if the
Performance Period ended on December 31, 2007, by comparing the Company’s OCF
for the year ended December 31, 2007 to the Company’s 2006 OCF, each as adjusted
in a manner equivalent to the adjustments to 2006 OCF and 2008 OCF contemplated
by Section 2.2(c) (other than Section 2.2(c)(v)(x)). The prorated portion of the
Adjusted Earned Award, discounted to the present value thereof on the date
payment is made, will

-11-



--------------------------------------------------------------------------------



 



be paid in a lump sum on March 15, 2008, in cash, Unrestricted Plan Shares
(valued at the Fair Market Value of a share of the applicable series of Common
Stock on the date of payment) or a combination thereof as the Committee may
determine. In calculating the discounted payment, the prorated portion of the
Adjusted Earned Award will be deemed to have been payable in equal installments
on each Payment Date during the Service Period and each such installment shall
be discounted to the actual date of payment at the applicable Discount Rate.
     (c) If the Termination of Employment occurs on or after January 1, 2008 and
is due to Disability, then provided that the Participant’s Annual Performance
Rating for any full year, if any, of the Performance Period prior to termination
of employment was not less than 3.0, the Participant will retain the right to
earn a pro rata portion of his or her Maximum Award. The amount of such
Participant’s Earned Award will be calculated in accordance with Section 2.2 on
the same basis as for the other Participants generally and will be prorated
based on the number of full days the Participant was an employee during the
Performance Period. The prorated portion of the Earned Award, discounted to the
present value thereof on the date payment is made, will be paid in a lump sum on
March 15, 2009, in cash, Unrestricted Plan Shares (valued at the Fair Market
Value of a share of the applicable series of Common Stock on the date of
payment) or a combination thereof as the Committee may determine. In calculating
the discounted payment, the prorated portion of the Earned Award will be deemed
to have been payable in equal installments on each Payment Date during the
Service Period and each such installment shall be discounted to the actual date
of payment at the applicable Discount Rate.
     (d) If the Termination of Employment occurs after June 30, 2007 and is due
to termination of the Participant by the Company or any of its Subsidiaries
without Cause or resignation by the Participant for Good Reason, then if the
Committee so determines in its sole discretion, the Participant may receive a
payment hereunder in such amount and payable in such manner as the Committee may
determine, to be paid on March 15 of the calendar year immediately following the
Termination of Employment, provided that in no event shall the amount or terms
of such payment be more favorable to such Participant than if his or her
employment had terminated due to Disability.
Section 4.2 Termination, Death or Disability During Service Period.
     Subject to the remaining provisions of this Article IV and to Article V, in
the event of Termination of Employment at any time during the Service Period,
the applicable Participant shall, effective upon such Termination of Employment,
forfeit any Restricted Plan Shares the Vesting Date for which has not yet
occurred and all rights with respect to any remaining installments of the
balance of his or her Earned Award the Payment Date for which has not yet
occurred (the “Remaining Installments”), except as indicated below:
     (a) If the Termination of Employment is due to death or Disability, a
portion of such Participant’s unvested Restricted Plan Shares, determined as
provided in Section

-12-



--------------------------------------------------------------------------------



 



4.2(c) below, will vest in full on the date of Termination of Employment and the
balance thereof will be forfeited. The portion of the Remaining Installments
otherwise payable on any remaining Payment Dates in the calendar year in which
such Participant’s employment terminated will be paid on such Payment Dates, and
the balance of the Remaining Installments, discounted to the present value
thereof on the date of payment at the applicable Discount Rates, will be paid in
a lump sum on March 15 of the calendar year immediately following the
Termination of Employment, in cash, Unrestricted Plan Shares (valued at the Fair
Market Value of a share of the applicable series of Common Stock on the date of
payment) or a combination thereof as the Committee may determine.
     (b) If the Termination of Employment is due to termination of the
Participant by the Company or any of its Subsidiaries without Cause or
resignation by the Participant for Good Reason, then if the Committee so
determines in its sole discretion, the Participant may vest in a portion of his
or her Restricted Plan Shares and/or may receive a payment with respect to a
portion of his or her Remaining Installments, in such amount and payable in such
manner as the Committee may determine, to be paid on March 15 of the calendar
year immediately following the Termination of Employment, provided that in no
event shall the terms of such vesting or amount of such payment be more
favorable to such Participant than if his or her employment had terminated due
to death or Disability.
     (c) For purposes of Section 4.2(a), the portion of a Participant’s
Restricted Plan Shares that will vest on Termination of Employment due to death
or Disability will be the number of Restricted Plan Shares of each series
determined by discounting the value of the Restricted Plan Shares of such series
that would otherwise have vested on each Vesting Date thereafter to the date of
Termination of Employment at the applicable Discount Rate. The Restricted Plan
Shares of each applicable series will be valued for this purpose using the same
price per share as was used to value such shares when the Award of Restricted
Plan Shares was originally granted.
Section 4.3 Change in Control.
     (a) Plan Not Continued or Assumed. If an Approved Transaction, Board Change
or Control Purchase occurs on or before the Participant’s Termination of
Employment, then the provisions of this Section 4.3(a) will apply, subject to
Article V, unless (x) this Plan and the Awards hereunder are continued on the
same terms and conditions or (y) in the case of an Approved Transaction only,
the Committee as constituted prior to such Approved Transaction determines, in
its discretion, that effective provision has been made for the assumption or
continuation of this Plan and the Awards hereunder on terms and conditions that
in the opinion of the Committee are as nearly as practicable equivalent for the
Participants to the terms and conditions of this Plan, taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which the Common Stock may be changed, converted or exchanged in
connection with the Approved Transaction:

-13-



--------------------------------------------------------------------------------



 



          (i) If the Approved Transaction, Board Change or Control Purchase
occurs during the Performance Period, then provided that such Participant’s
Annual Performance Rating for any full year, if any, of the Performance Period
prior to such event was not less than 3.0, each Participant will be entitled to
a payment equal to his or her Maximum Award, discounted to the present value
thereof on the date payment is made, in full satisfaction of his or her rights
hereunder. In calculating the discounted payment, the Maximum Award will be
deemed to have been payable in equal installments on each Payment Date during
the Service Period and each such installment shall be discounted to the actual
date of payment at the applicable Discount Rate. Such discounted amount will be
paid in a lump sum in cash promptly following the occurrence of the Board Change
or Control Purchase, but in any event no later than 30 days following such
occurrence, or immediately prior to consummation of the Approved Transaction.
          (ii) If the Approved Transaction, Board Change or Control Purchase
occurs during the Service Period, a portion of each Participant’s unvested
Restricted Plan Shares determined as provided below will vest upon the
occurrence of the Board Change or Control Purchase or immediately prior to
consummation of the Approved Transaction, and the balance thereof will be
forfeited. Each Participant’s Remaining Installments, discounted to the present
value thereof on the date of payment at the applicable Discount Rates, will be
paid in a lump sum in cash promptly following the occurrence of the Board Change
or Control Purchase, but in any event no later than 30 days following such
occurrence, or immediately prior to consummation of the Approved Transaction.
The accelerated vesting and payments contemplated by the two immediately
preceding sentences will be in full satisfaction of such Participant’s rights
hereunder. The portion of a Participant’s Restricted Plan Shares of each series
of Common Stock that will vest on an accelerated basis in connection with an
Approved Transaction, Board Change or Control Purchase will be determined by
discounting the value of the Restricted Plan Shares of such series that would
otherwise have vested on each Vesting Date thereafter to the date of such
accelerated vesting at the applicable Discount Rate, with the Restricted Plan
Shares of each series valued for this purpose using the same price per share as
was used to value such shares when the Award of Restricted Plan Shares was
originally granted.
     (b) Plan Continued or Assumed; Double Trigger. If an Approved Transaction,
Board Change or Control Purchase occurs and the provisions of Section 4.3(a) do
not apply because of the assumption or continuation of this Plan and the Awards
hereunder as provided therein, then in the event of Termination of Employment at
any time thereafter and prior to the expiration of the Service Period, the
following will apply, subject to Article V:
          (i) If the Termination of Employment is due to termination of the
Participant by the Company or any of its Subsidiaries for Cause or resignation
by the Participant, but excluding resignation as a result of Disability or for
Good Reason, the applicable Participant shall cease to be a Participant in this
Plan and forfeit all rights hereunder, including the right to earn any portion
of his or her Maximum Award and the

-14-



--------------------------------------------------------------------------------



 



right to payment of any Remaining Installments of his or her Earned Award and to
vesting of any then unvested Restricted Plan Shares.
          (ii) If the Termination of Employment is due to death or Disability,
resignation by the Participant for Good Reason or termination by the Company or
any of its Subsidiaries without Cause, then (x) if the Termination of Employment
occurs during the Performance Period, the applicable Participant will be
entitled to an amount equal to his or her Maximum Award, discounted to the
present value thereof on the date payment is made calculated as provided in
Section 4.3(a)(i), and (y) if the Termination of Employment occurs during the
Service Period, the applicable Participant will vest on the date of Termination
of Employment in a portion of his or her then unvested Restricted Plan Shares
determined as provided in Section 4.3(a)(ii), and will be entitled to payment of
his or her Remaining Installments, discounted to the present value thereof on
the date payment is made calculated as provided in Section 4.2(a). Payments
under clause (x) of this Section 4.3(b)(ii) will be made in a lump sum in cash
on March 15 of the calendar year immediately following Termination of
Employment. Payments under clause (y) of this Section 4.3(b)(ii) of the
discounted value of Remaining Installments will be made at the times
contemplated by Section 4.2(a) as if such Termination of Employment was due to
death or Disability, except that any such payments will be made solely in cash.
The accelerated vesting and payments contemplated by this clause (ii) will be in
full satisfaction of such Participant’s rights hereunder.
Section 4.4 Conditions to Accelerated Payment and Vesting.
     Except where a Participant’s Termination of Employment is due to death or
Disability, the accelerated payment of any portion of a Participant’s Maximum
Award or Earned Award and the accelerated vesting of Restricted Plan Shares
contemplated or permitted by Sections 4.1 and 4.2 shall be contingent upon
execution by the applicable Participant of a general release, non-solicitation
agreement and confidentiality agreement and, if the Committee in its discretion
so requires, a noncompetition agreement, in each case in favor of the Company
and its Subsidiaries and in substance and form approved by the Committee.
ARTICLE V
TAXES; RECOUPMENT POLICY
Section 5.1 Taxes.
     (a) The obligations of the Company to deliver shares of Common Stock or pay
cash in respect of any Award under this Plan shall be subject to applicable
national, federal, state and local tax withholding requirements, which may be
satisfied through withholding of shares otherwise issuable or then vesting, or
deduction from any payment of any kind otherwise due, to the applicable
Participant hereunder.
     (b) Notwithstanding the foregoing provisions of this Plan, any amounts that
would otherwise be payable hereunder as nonqualified deferred compensation
within the

-15-



--------------------------------------------------------------------------------



 



meaning of Section 409A on account of Termination of Employment (other than by
reason of death) to a Participant who is a “specified employee” as such term is
defined in Section 409A, and determined as described below, shall not be payable
before the earlier of (i) the date that is six months after the date of such
Participant’s Termination of Employment, (ii) the date of such Participant’s
death or (iii) the date that otherwise complies with the requirements of Section
409A. A Participant shall be deemed a “specified employee” for the twelve-month
period beginning on April 1 of a year if such Participant is a “key employee” as
defined in Section 416(i) of the Code (without regard to Section 416(i)(5)) as
of December 31 of the preceding year.
     (c) The Committee may, in its discretion, amend this Plan without the
consent of the Participant in such manner as it determines to be reasonably
appropriate to either (i) reform this Plan to comply with Section 409A and avoid
the imposition of an applicable tax thereunder, or (ii) exempt a payment
provided under this Plan from coverage under Section 409A, and any such changes
may include, without limitation, modifications to the timing of any payment.
     (d) Notwithstanding anything in this Plan to the contrary, in the event it
shall be determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant pursuant to this Plan (“Payment”), would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are hereinafter collectively referred to as the
“Excise Tax”), the Company shall pay to the Executive an additional payment (a
“Gross-up Payment”) in an amount such that after payment by the Participant of
all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax imposed on any Gross-up Payment, the
Participant retains an amount of the Gross-up Payment equal to the Excise Tax
imposed upon the Payment. Any Gross-up Payment made under this Section 5.1(d)
shall be made by the end of the Company’s taxable year next following the
Participant’s taxable year in which the Participant pays the Excise Tax. For
purposes of determining the Excise Tax attributable to the Payment, no portion
of the “base amount” (within the meaning of Section 280G(b)(3) of the Code)
shall be deemed to be allocable to the Payment so as to reduce the amount of the
Gross-Up Payment. All determinations required to be made under this
Section 5.1(d) shall be made by the Company’s accounting firm (the “Accounting
Firm”). The Accounting Firm shall provide detailed supporting calculations both
to the Company and the Participant. All fees and expenses of the Accounting Firm
shall be borne solely by the Company. Absent manifest error, any determination
by the Accounting Firm shall be binding upon the Company and the Participant.
Section 5.2 Recoupment Policy.
     If the Company’s consolidated financial statements for any of the years
ended December 31, 2006, 2007 or 2008 are required to be restated at any time as
a result of an error (whether or not involving fraud or misconduct) and the
Committee determines that if the financial results had been properly reported
the portion of the Maximum Awards

-16-



--------------------------------------------------------------------------------



 



earned by Participants would have been lower than the Earned Awards, then each
Participant shall be required to refund and/or forfeit the excess amount of his
or her Earned Award. Each Participant’s excess amount will be allocated ratably
across the portions of his or her Earned Award previously paid or vested and the
portions remaining to be paid or to vest, unless otherwise determined by the
Committee. The amount allocated to portions of a Participant’s Earned Award that
have previously been paid or vested shall be promptly refunded to the Company in
cash by such Participant.
ARTICLE VI
MISCELLANEOUS
Section 6.1 Employment.
     (a) Nothing contained herein shall confer upon any Participant any right to
continued employment by the Company or any of its Subsidiaries, or interfere in
any way with the right of the Company or any of its Subsidiaries, subject to the
terms of any separate employment agreement to the contrary, at any time to
terminate such employment, with or without cause, or to increase or decrease
such Participant’s compensation from the rate in effect at the date hereof.
     (b) Any Award hereunder is special incentive compensation that will not be
taken into account, in any manner, as salary, earnings, compensation, bonus or
benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment agreement or arrangement with a
Participant.
     (c) It is a condition of participation in the Plan that, in the event of
Termination of Employment for whatever reason, whether lawful or not, including
in circumstances which could give rise to a claim for wrongful and/or unfair
dismissal (whether or not it is known at the time of Termination of Employment
that such a claim may ensue), the Participant will not by virtue of such
Termination of Employment, subject to Article IV above, become entitled to any
damages or severance or any additional amount of damages or severance in respect
of any rights or expectations of whatsoever nature the Participant may have
under this Plan. Notwithstanding any other provision of this Plan, any Award
hereunder will not form part of a Participant’s entitlement to remuneration or
benefits pursuant to such Participant’s employment agreement or arrangement nor
does the existence of an employment agreement between any person and the Company
or any of its Subsidiaries give such person any right or entitlement to an Award
hereunder. The rights and obligations of a Participant under the terms of his or
her employment agreement, if any, will not be affected by the grant to such
Participant of an Award hereunder.
     (d) In the event of any inconsistency between the terms of this Plan and
any employment, severance or other agreement with a Participant, the terms of
this Plan shall control.

-17-



--------------------------------------------------------------------------------



 



Section 6.2 LGI Incentive Plan.
     This Plan has been adopted pursuant to the LGI Incentive Plan and will be
governed by and construed in accordance with the LGI Incentive Plan, including,
without limitation, Sections 11.4 (Nonalienation of Benefits), 11.12 (Unfunded
Plan), 11.14 (Accounts) and 11.16 (Company’s Rights) of the LGI Incentive Plan,
and administrative interpretations of the Committee under the LGI Incentive
Plan. Notwithstanding the foregoing, in the event of any conflict between the
express terms of this Plan and the LGI Incentive Plan, the terms of this Plan
will control.
Section 6.3 Governing Law.
     The Plan and all Awards hereunder shall be governed by and interpreted and
construed in accordance with the laws of the State of Delaware, without regard
to principles of conflict of laws.
Section 6.4 Jurisdiction; Waiver of Jury Trial.
     Any Participant accepting an Award hereunder shall by such acceptance be
deemed to have consented to the exclusive jurisdiction and venue of the U.S.
federal court or Colorado state courts located in Denver, Colorado in any action
to construe or enforce this Plan or any Award hereunder, to have consented to
the in personam jurisdiction of any such court, to have waived any defense of
inconvenient forum or similar defenses and to have waived any right to a trial
by jury in any such action.
Section 6.5 Amendment and Termination.
     The Committee may at any time and from time to time alter, amend, suspend
or terminate this Plan in whole or in part. Except as otherwise provided in
Section 5.1(c), no such alteration, amendment, suspension or termination of this
Plan may, without the consent of the Participant to whom an Award has been made,
adversely affect the rights of such Participant in such Award; provided,
however, that no such consent shall be required if the Committee determines in
its sole discretion that any such alteration, amendment, suspension or
termination is necessary or prudent pursuant to any change in applicable law.
Section 6.6 Effective Date.
     This Plan which was originally effective as of February 26, 2007, is hereby
amended and restated effective as of May 2, 2007.

-18-